Name: Commission Regulation (EEC) No 642/82 of 19 March 1982 amending Regulation (EEC) No 249/77 laying down detailed rules for the implementation of Regulation (EEC) No 2681/74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  trade policy; NA;  tariff policy
 Date Published: nan

 20. 3. 82 Official Journal of the European Communities No L 76/13 COMMISSION REGULATION (EEC) No 642/82 of 19 March 1982 amending Regulation (EEC) No 249/77 laying down detailed rules for the implementation of Regulation (EEC) No 2681/74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid ('), and in particular Article 5 thereof, Whereas experience with the implementation of food ­ aid programmes has shown the need to amend the rules laid down in Regulation (EEC) No 249/77 (2) for determining the Member State which should submit the application for an advance on funds to cover expenditure on agricultural products supplied as food aid ; Article 3 ( 1 ) and (2) of Regulation (EEC) No 249/77 are replaced by the following : ' 1 . In the case of products from intervention stocks, applications for advances shall be submitted by the intervention agency of the Member State holding these stocks. 2. In the case of products purchased on the Community market, applications for advances shall be submitted by the intervention agency of the Member State in which the customs export forma ­ lities are completed.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission (l) OJ No L 228, 25. 10. 1974, p. 1 . O OJ No L 34, 5 . 2. 1977, p . 21 .